—Sweeney, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 14, 1968, disqualifying claimant from unemployment insurance benefits. The sole question presented on this appeal is whether there is substantial evidence in the record to support the factual finding of the board that claimant voluntarily left her employment without good cause. Claimant was employed as a licensed funeral director and registered manager of a funeral home. She contends that she left her employment because a caretaker assigned by her employer was performing certain duties which could legally be performed only by a licensed funeral director; this she felt jeopardized her license since she was in charge of the premises and could be held responsible; consequently, her leaving was with good cause. She testified that she made numerous complaints to the State Board of Health about these irregularities. Her testimony was contradicted by a representative of her employer. There is evidence indicating that the Board of Health took no action against the employer on these alleged complaints. There is also evidence that claimant went on vacation for a two-week period and did not return thereafter. The employer testified that claimant gave no notice that she was not going to return. She testified she notified the caretaker. A question of credibility was presented by the conflicting testimony which was determined against the claimant. The resolution of these issues was within the sole province of the board. On this record its determination is supported by substantial evidence. (Matter of Seldin [Catherwood], 31 A D 2d 575; Matter of Palko [Catherwood], 29 A D 2d 600; Matter of Golia [Catherwood], 27 A D 2d 594; Matter of Ianitzky [Catherwood], 24 A D 2d 1043.) Decision affirmed, without costs. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Sweeney, J.